Citation Nr: 1228522	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  08-31 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome with degenerative arthritis of the lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to September 2006.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that in February 2012, during the pendency of this appeal, the RO awarded a separate rating for the Veteran's sciatica of the left lower extremity, evaluated at 10 percent from October 1, 2006, and 20 percent from March 17, 2011.  The Veteran did not perfect an appeal to that rating decision, and it is not for consideration.

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No records pertinent to this appeal were found therein.

The issue of entitlement to special monthly compensation based on the loss of use of a creative organ has been raised by the examination report of March 2011.  That issue is referred to the RO for appropriate action.


FINDING OF FACT

The Veteran's intervertebral disc syndrome with degenerative arthritis of the lumbar spine is manifested by some limitation of motion, pain, and stiffness; however, limitation of motion is not to an extent to warrant the next higher rating, even on repetitive motion, there is no evidence of any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and there is no evidence of incapacitating episodes of intervertebral disc syndrome (IVDS).


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for intervertebral disc syndrome with degenerative arthritis of the lumbar spine are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in December 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  He was afforded VA examinations.  He was given the opportunity for a personal hearing, and in March 2010, indicated that he would like to appear before the Board.  Subsequently, in August 2012, he stated that he no longer wished to appear at a hearing.  As such, there is no hearing request pending at this time. See 38 C.F.R. § 20.702(e) (2011).  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
	
At the outset, the Board observes that the Veteran expressed his timely disagreement with the March 2007 decision that awarded him service connection for his lumbar spine disability.  As the Veteran appealed the initial evaluation assigned, the severity of his disability is to be considered during the entire period from the initial assignment of the disability ratings to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating for the Veteran's service-connected intervertebral disc syndrome with degenerative arthritis of the lumbar spine has been assigned under Diagnostic Code 5243, for intervertebral disc syndrome (IVDS).  However, the actual criteria for rating spine disabilities are set forth in rating formulas.  Effective September 6, 2003, degenerative arthritis and IVDS is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations), and IVDS be rated either under the General Formula or the formula based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, a 20 percent rating  is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating.

Under the Formula for Rating IVDS on the Basis of Incapacitating Episodes, ratings are assigned based on the quantity and duration of incapacitating episodes over a prior 12-month period.  For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the evidence in light of the above, the Board cannot find that the criteria for a rating in excess of 10 percent for the Veteran's lumbar spine disability have been met.

On VA examination in January 2007, the Veteran reported pain, stiffness, and weakness.  He contended his pain was 10/10 and that it was relieved by resting, stretching, Motrin, and physical therapy.  He stated his back caused functional impairment in sexual functioning, walking, and running.  He reported no incapacitation from the condition.  On examination, flexion was to 90 degrees with pain at 70 degrees, and extension, bilateral flexion, and bilateral rotation were each  to 30 degrees with pain at 20 degrees.  There was tenderness of the paraspinal muscles.  There was no additional limitation caused by pain, fatigue, weakness, a lack of endurance, or incoordination on repetitive use.  There was no muscle spasm.  The spine was symmetrical and had a normal curvature.  Straight leg testing was negative bilaterally.  The examiner found sensory deficits of the left lateral thigh and medial leg.  Gross examination of all other joints and muscles was normal.  The examiner determined there was no bowel dysfunction, bladder dysfunction, or erectile dysfunction caused by the Veteran's lumbar spine disability.

In a June 2008 private treatment record, the Veteran's back showed no swelling, induration, erythema, warmth, or tenderness on palpation.  The thoracic spine and thoracolumbar spine showed no abnormalities.  The Veteran was found to have degenerative joint disease of the lumbar/lumbosacral spine.  The Veteran's motor examination was normal.  Coordination, balance, gait and stance, and reflexes were normal.  There was tenderness of the left sciatic nerve.

In a September 2008 private treatment record, the Veteran complained of back pain and stiffness.  Bony landmarks were normal.  A slight decreased lumbar lordosis was noted.  The Veteran's gait was normal with no antalgia.  Flexion was limited to 75 percent with stiffness at the end of the range of motion, extension was limited to 50 percent without pain, right sidebending was limited to 75 percent with pain at the endpoint of motion, and left sidebending was within normal limits.  Mathematically, this equates to flexion to 67.5 degrees, extension to 15 degrees, right sidebending to 22.5 degrees, and left sidebending to 30 degrees.  It does not appear measurements were obtained for bilateral rotation of the lumbar spine.  The Veteran was diagnosed with chronic low back pain with radiation to the left lower extremity.

In a November 2010 private treatment record, there was tenderness on palpation of the thoracolumbar spine.  No scoliosis was noted.  Straight leg testing was negative bilaterally.  The Veteran displayed normal strength of the hip, knee, and toe bilaterally.  His gait and stance were normal.  These findings were duplicated in a January 2011 private treatment record, except on that occasion, straight leg testing of the left leg was positive.

On VA examination in March 2011,the Veteran complained of pain, stiffness, spasms, decreased motion, numbness, and weakness.  He reported no bowel or bladder problems, but problems with erectile dysfunction.  He reported no periods of incapacitation in the past 12 months.  On examination, flexion was to 60 degrees with pain at 60 degrees, and extension, bilateral flexion, and bilateral rotation were each to 20 degrees with pain at 20 degrees.  Repetitive motion was possible in all parameters.  There was no additional limitation of motion due to pain, fatigue, weakness, a lack of endurance, or incoordination on repetitive use.  The spine was symmetrical and had normal curvature.  The Veteran's gait was normal.  There was no muscle spasm.  Musculature and muscle tone were normal.  There was no weakness or guarding.  There was positive straight leg raising bilaterally.  Sciatica of the left side was found.  No abnormalities on the right side were found.  

(In an addendum opinion, the March 2011 examiner stated that the Veteran's erectile dysfunction is at least as likely as not related to his intervertebral disc syndrome with degenerative arthritis of the lumbar spine.  This raises the issue of whether there may be entitlement to special monthly compensation, as set out in the introduction.  It does not provide a basis for a separate compensable rating at this time under schedular provisions.)

As the foregoing indicates, there was no evidence showing that the Veteran's lumbar spine disability is manifested by forward flexion greater than 30 degrees but not greater than 60 degrees, or by a combined range of motion not greater than 120 degrees. Additionally, there is no objective evidence of an abnormal gait or  abnormal spinal contour due to muscle spasm or guarding.  As such, the Board finds that the criteria for an initial rating in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine are not met. This is so even when considering the extent of the Veteran's functional loss due to pain and other factors.

With specific regard to the DeLuca factors, the Board notes while pain was found on VA examinations in January 2007 and March 2011, there was no additional limitation of motion due to pain, fatigue, weakness, a lack of endurance, or incoordination on repetitive use.  Further, the General Rating Formula criteria are to be applied with or without symptoms such as pain.  For all of these reasons, the Board cannot find that a higher evaluation is warranted based on functional impairment due to pain.  In short, the 10 percent rating adequately compensates the Veteran for his pain, and other DeLuca factors provide no basis for assignment of a higher rating. 

Furthermore, there is no medical evidence indicating that the Veteran's service-connected lumbar spine disability would warrant more than a 10 percent rating if rated on the basis of incapacitating episodes.  None of the above-cited medical evidence indicates that any bed rest was prescribed by a physician for lumbar spine disability.  As such, the Formula for Rating IVDS Based on Incapacitating Episodes provides no basis for a higher rating. 

The Board has also considered the Veteran's own assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings during each time period require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the Veteran's assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those assigned.

The Board has additionally considered the neurological manifestations of the Veteran's lumbar spine disability.  As noted above, in a February 2012 rating decision, the RO awarded service connection and assigned a separate rating for the Veteran's sciatica of the left lower extremity.  There is no indication that the Veteran is seeking a higher rating for his sciatica, and this rating decision is not for consideration.  

The Board also notes that it finds no basis for inferring a claim of entitlement to a total disability evaluation based on individual unemployability (TDIU) at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not contended that he has been unemployed at any point during the course of this appeal.  While he submitted an October 2010 statement of his supervisor regarding his excessive use of sick days and vacation time due to back problems, this does not give rise to an unemployability claim.

Finally, The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's lumbar spine disability. The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability pictures are contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extra-schedular consideration is not warranted.

In sum, the weight of the credible evidence demonstrates that the Veteran's lumbar spine disability does not warrant an initial rating in excess of 10 percent for any portion of the appeal period.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
ORDER

Entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome with degenerative arthritis of the lumbar spine is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


